This note is, upon the authorities by which this court has always been governed, a joint and several promissory note. The name of the defendant having been signed in blank on the back of the note at its inception, and the plaintiff's intestate being the payee, rendered the defendant liable as an original promisor. This undertaking was not collateral, but original and absolute. As between the other payer and himself, the defendant may be called a surety, so as to have his remedy over against the principal; but as between himself and the plaintiff, he stands in the position of a joint and several promisor. The authority cited by the defendant's counsel, (1 R.I. 8,) shows that such a signing of a note renders the person who signs it a surety, not entitled to notice of non-payment by the maker, in order to fix his liability, but liable absolutely. See, also, Story on Promissory Notes, p. 59, and cases cited.
Upon well-settled principles of the law, "evidence of an acknowledgment by one of several joint contractors, is sufficient to bind the rest; and although the party to be affected by the acknowledgment, but who was joined in a promissory note, be but a surety for the other." See 2 Starkie, p. 483, (2d edit.) and *Page 508 
the cases there cited. The case of Hunt v. Bridgham, 2 Pick. 581, seems to be a case parallel with this in its main aspect. That was a case where the surety on a note witnessed, claimed to be discharged by lapse of time, as twenty years had elapsed after the making of the note and before action brought. The legal presumption of payment was claimed to be rebutted by several payments made by the principal debtor; one of which was a sum of fifty dollars, made and indorsed on the note within the twenty years. The court decided this to be equivalent to an express acknowledgment of an existing debt; and that as to the legal effect of these payments, the two defendants stood on the same footing; the admission of one being the admission of both. The acknowledgment of one, within six years, will take the case of an ordinary promissory note out of the statute of limitations, as to the other. These principles are decisive of this case; and judgment must be rendered for the plaintiff for the amount due on the note.